                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 CANDY S. RIDER,

         Plaintiff,                                  Case No. 16-13354
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge David R. Grand

 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.


      ORDER ACCEPTING REPORT AND RECOMMENDATION [27] GRANTING
              PLAINTIFF’S MOTION FOR ATTORNEY’S FEES [25]


        Before the Court is Magistrate Judge David R. Grand’s May 9, 2019, Report and

Recommendation. (ECF No. 27.) At the conclusion, Magistrate Judge Grand notified the parties

that they were required to file any objections within fourteen days of service, as provided in Federal

Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that

“[f]ailure to file specific objections constitutes a waiver of any further right of appeal.” (ECF No.

27, PageID.638.) It is now May 24, 2019. As such, the time to file objections has expired. No

objections have been filed.

        The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also
Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts his recommended disposition. It follows that Plaintiff’s motion for

attorney’s fees (ECF No. 25) is GRANTED and that attorney’s fees be awarded to Plaintiff’s

attorney, Matthew Taylor, in the amount of $5,000.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: May 24, 2019


                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, May 24, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
